Citation Nr: 0534227	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the 0 percent, noncompensable rating for 
bilateral hearing loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's bilateral hearing loss produces hearing 
impairment of level I in the right ear and level II in the 
left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing impairment does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.85, Tables VI and VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in December 
2001 and December 2003 fulfill the requirements under the 
VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.  
VA has conducted all appropriate development of evidence 
relevant to this case, and has secured all available 
pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued the December 2001 VCAA letter after 
the initial adverse rating decision of May 1999.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in December 2003 and June 2005.  The RO 
provided the required notices in December 2001 and 2003.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.



Rating for Hearing Loss

The veteran reports that his hearing loss has worsened over 
time.  He has stated that he wears hearing aids in both ears, 
and needs additional amplification equipment for certain 
functions including communicating by telephone.  In a 
November 2002 hearing before a Veterans Law Judge at the RO, 
he indicated that he had difficulty hearing and understanding 
people, particularly in meetings and other group situations.  
He related that the most recent testing of his hearing had 
been performed in 1999.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold 


average is the average of the puretone thresholds, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  Tables VI and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

In a December 2003 remand, the Board instructed that the RO 
should undergo a new audiological evaluation.  On the 
audiological evaluation in April 2004, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
65
65
LEFT
30
30
45
70
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The averages of the puretone thresholds at 1000, 2000, 3000 
and 4000 Hertz were 54 decibels in the right ear and 58 
decibels in the left ear.  The puretone threshold average 
combined with the percentage of speech discrimination 
constitutes hearing impairment levels of I in the right ear 
and II in the left ear.  The hearing impairment levels of I 
and II warrant a 0 percent rating.  Thus, the hearing test 
results show that the veteran has hearing impairment that 
does not warrant a compensable rating under the rating 
schedule.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his hearing impairment.  He has 
described having some difficulty at work because of his 
hearing impairment, but there is not evidence that his 
hearing impairment markedly interferes with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


